Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, “the horizontal surface” lacks clear antecedent basis in the claim and implies that the horizontal surface is recited in earlier in the claim.  Therefore, it is not clear to what “the horizontal surface” refers.
In claim 7, it is not clear if applicant means to claim second the surface is between the protruding teeth of the track or if applicant means to claim the second surface is between the teeth of the track and the first drive motor assembly (as in claim 2).  Applicant’s disclosure describes a surface 382 that is between the track teeth and the first portion 362 the motor assembly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (USPN 6,293,631).
Freeman teaches a guard 56 for a drive motor assembly of a tracked power machine 10, the drive motor assembly carried by a track frame 29 of the power machine to drive a track, the drive motor assembly having a first portion 27 fixedly attached to the track frame 29 and a second portion 28 coupled to a sprocket 18 and the first portion and configured to rotate relative to the first portion.  The guard comprises a first end (left end of 56, as seen in Figure 3) configured to be attached to the first portion of the drive motor assembly and positioned adjacent a surface of the first portion to provide a sealing surface against the first portion of the drive motor assembly; and a second end (center and right portion of 56) having a vertical wall 60 (see Figure 6) configured to be positioned proximal to the second portion of the drive motor assembly (as seen in Figure 3) when the guard is secured to the first portion, a gap 62 being formed between the vertical wall and the second portion of the drive motor assembly to allow the second portion to move relative to the vertical wall.  The vertical wall and the horizontal surface (upper surface of the left end of 56) configured to urge material away from a critical path formed by a parting line between the first and second portions of the drive motor assembly and a tang portion (61, as seen in Figure 6) extending from the vertical wall and over the second portion of the drive motor assembly.  

Regarding claim 3, the vertical wall and the surface extending generally laterally therefrom are configured to urge material away from the critical path formed by the parting line between the first and second portions of the drive motor assembly to reduce the likelihood of material being introduced into the drive motor assembly.  
Regarding claim 4, the guard has a generally semi-circular shape (seen in Figure 6) to fit along a contour of a top surface of the motor assembly.  
Regarding claim 5, Freeman teaches a power machine 10 (see Figure 1), comprising: a machine frame 29 (see Figure 3); a track assembly 66 coupled to the machine frame, the track assembly comprising: a track frame (seen in Figure 1); a track 66 supported by the track frame and configured to be driven around the track frame; a drive motor assembly 12, 23, carried by the track frame, the drive motor assembly having a first portion 12 fixedly attached to the track frame and a second portion 23, 13, coupled to and configured to rotate relative to the first portion.  A sprocket 18 is coupled to the second portion 13 of the drive motor assembly and configured to rotate with the second portion.  The sprocket 18 having a plurality of sprocket teeth 90 (seen in Figures 2 and 10) configured to engage the track.  A shield 56 is attached to the first portion of the drive motor assembly (at 27), the shield comprising: a first surface (inner surface of plate 59) that is positioned against a surface 27 of the first portion of the drive motor assembly to provide a sealing surface against the first portion; a second surface (outer surface of plate 59) configured to be positioned beneath the track when the shield is 
Regarding claim 6, Figure 10 shows two rows of teeth at 93 formed on the inner surface of the track configured to prevent lateral movement of the track as the track moves relative to the track frame.  
Regarding claim 8, the second surface extends generally laterally from the vertical wall.  
Regarding claim 9, the second surface and the vertical wall are configured to urge the material away from the critical path to reduce the likelihood of the material being introduced into the drive motor assembly.  
Regarding claim 10, the shield has a generally semi-circular shape to fit along a contour of a top surface of the drive motor assembly (see Figure 6).
Regarding claim 11, Freeman shows mounting features (bolt holes 64, as seen in Figure 6) configured to secure the shield to the first portion of the drive motor assembly.  
	Regarding claim 12, a tang part of the shield (right end of plate 61, as seen in Figures 3 and 6) extends from the vertical wall over the second portion 28 of the drive motor assembly.  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson and Freeman show track drive assemblies having debris guards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        /ab/